ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its "Recommendation Upon Petition for Reinstatement" recommending that the Petitioner, Samuel E. Beecher, Jr., be reinstated.
And this Court, being duly advised, now finds that the requirements of Admission and Discipline Rule 28, Section 4, have been met and that the Commission's recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Samuel E. Beecher, Jr., be and he hereby is reinstated as an attorney of the Bar of this State, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner's supervision.
All Justices concur.